department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl postf-163926-01 uilc internal_revenue_service national_office legal advice date date memorandum for joseph maselli area_counsel area cc lm hmt from elizabeth g beck chief cc intl subject fsc marginal_costing - overall profit percentage this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend uscorp uscorp-fsc industry products taxable year1 taxable year2 amounta amountb issue with respect to the fsc marginal_costing rules whether the numerator and denominator of the overall profit percentage defined in temp sec_1 b -1t c i computed for sales of a product or product line include licensing royalties received in connection with such sales postf-163926-01 conclusion no neither the numerator nor denominator of the overall profit percentage defined in temp sec_1 b -1t c i computed for sales of a product or product line include licensing royalties received in connection with such sales facts i the taxpayer uscorp is a domestic_corporation in the business of industry uscorp manufactures - and licenses the manufacture of - products uscorp wholly-owns uscorp-fsc a foreign_corporation that had an election in effect under sec_922 and sec_927 to be treated as a foreign_sales_corporation fsc during taxable_year sec_1 through we assume solely for purposes of analyzing the question presented that uscorp-fsc satisfied the foreign_management and economic process requirements under sec_924 that uscorp’s products constitute export_property within the meaning of sec_927 and that all other requirements for qualification under the fsc provisions in sec_921 through were met with respect to products at issue here uscorp paid commissions to uscorp-fsc when it sold products to its controlled_foreign_corporations cfcs as defined in sec_957 pursuant to temp sec_1 b -1t a uscorp elected on behalf of uscorp-fsc to use the marginal_costing combined taxable_income method for determining some or all of these fsc commissions ii the transactions during taxable_year sec_1 through uscorp engaged in transactions with its cfcs using two different trading patterns both trading patterns involve uscorp and a series of cfcs wholly-owned either directly or indirectly by uscorp a trading pattern - sale of products accompanied by license of manufacturing know-how under trading pattern uscorp manufactured products which it sold to manufacturing cfc1 after performing further manufacturing on products manufacturing cfc1 sold the resulting products to manufacturing cfc2 for still further manufacturing and packaging manufacturing cfc2 then sold the final in the case of one foreign_subsidiary uscorp owned only a majority interest in the company postf-163926-01 products to a marketing cfc for distribution to the general_public in trading pattern manufacturing cfc1 paid uscorp both a purchase_price for the products and royalties for the license of manufacturing know-how necessary for the further manufacture of products performed by manufacturing cfc sec_1 and uscorp paid a commission to uscorp-fsc with respect to the sale of products but not with respect to the royalties b trading pattern - license of know-how only under trading pattern uscorp did not sell products rather uscorp licensed to manufacturing cfc3 all of the know-how necessary to manufacture products manufacturing cfc3 performed all of the manufacturing activities performed by both uscorp and manufacturing cfc1 in trading pattern manufacturing cfc3 then sold the product to manufacturing cfc4 which after still further manufacturing and packaging sold the final product to a marketing cfc for distribution to the general_public in trading pattern manufacturing cfc3 paid uscorp royalties for the license of manufacturing know-how necessary for the further manufacture of the products by manufacturing cfc sec_3 and uscorp paid no commissions to uscorp-fsc the royalties earned by uscorp under both trading patterns accounted for approximately amounta to amountb of taxpayer’s total gross_receipts from all sales of the products’ product line as computed under taxpayer’s interpretation of the overall profit percentage under temp sec_1 b -1t c i for purposes of applying the marginal_costing combined taxable_income method to its sales of products to manufacturing cfc1 taxpayer computed the overall profit percentage by including the royalties described above in the numerator and denominator of the percentage law and analysis i fscs generally a fsc receives certain tax benefits under sec_921 through of the code these benefits are determined with respect to foreign_trading_gross_receipts ftgr sec_923 and sec_925 generally the more ftgr a fsc earns the greater its fsc benefits will be sec_924 provides that ftgr means the gross_receipts of any fsc which are- from the sale exchange or other_disposition of export_property from the lease or rental of export_property for use by the lessee outside the united_states for services which are related and subsidiary to and above postf-163926-01 other services not relevant here emphasis added ftgr is similarly defined where a fsc acts as a commission agent with respect to such sale lease or service temp sec_1 a -1t b through f for purposes of applying the fsc provisions a license of export_property is treated as a lease of export_property temp sec_1 a -1t a sec_927 defines export_property property that otherwise satisfies the definition of export_property under sec_927 generally does not constitute export_property if such property is among other things patents inventions models designs formulas or processes whether or not patented or other like property sec_927 temp sec_1_927_a_-1t in other words the intangible_property described in sec_927 generally may not generate ftgr ii full costing combined taxable_income method sec_925 provides three alternative methods for determining transfer prices on sales of export_property to a fsc sec_925 describes the full costing combined taxable_income method in the case of a sale of export_property to a fsc by a person described in sec_482 the taxable_income of such fsc and such person shall be based upon a transfer price which would allow such fsc to derive taxable_income attributable to such sale regardless of the sales_price actually charged in an amount which does not exceed percent of the combined taxable_income of such fsc and such person which is attributable to the foreign_trading_gross_receipts derived from the sale of such property by such fsc if a fsc is the principal on a sale rather than a commission fsc the full costing combined taxable_income of the fsc and its related supplier2 from a sale of export_property is the excess of the foreign_trading_gross_receipts of the fsc from the sale over the total costs of the fsc and related_supplier including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs see sec_1_471-11 which relate to the foreign_trading_gross_receipts see temp sec_1_927_d_-2t for the definition of related_supplier postf-163926-01 temp sec_1 a -1t c i the full costing combined taxable_income method for determining fsc transfer prices in sec_925 applies similarly to the determination of the fsc commissions except that the fsc commissions paid or payable are excluded from total costs on sales and leases of export_property as well as related_and_subsidiary_services sec_925 and temp sec_1 a -1t d iii for transfer_pricing purposes sale transactions may not be grouped on a product or product line basis with lease transactions temp sec_1 a -1t d iii marginal_costing combined taxable_income method a generally sec_925 authorizes the secretary_of_the_treasury to prescribe rules for the allocation of expenditures in computing combined taxable_income under subsection a in those cases where a fsc is seeking to establish or maintain a market for export_property accordingly temp sec_1 b -1t a provides that taxpayers may apply the combined taxable_income method under sec_925 on a marginal rather than full costing basis where a fsc is seeking to establish or maintain a market for export_property temp sec_1 b -1t c states a fsc shall be treated for its taxable_year as seeking to establish or maintain a foreign market with respect to sales of an item product or product line of export_property from which foreign_trading_gross_receipts are derived if the combined taxable_income computed under the marginal_costing combined taxable_income method is greater than the full costing combined taxable_income computed under the full costing combined taxable_income method of sec_1 a - 1t c and temp sec_1 b -1t a provides that the marginal_costing method may be applied at the related supplier’s election with respect to a taxable_year in addition t he marginal_costing rules do not apply to leases of property or to the performances of any services even if they are related_and_subsidiary_services as defined in sec_1 a -1t d and sec_1 a -1t b iii c temp sec_1 b -1t a under the marginal_costing method only direct production_costs of producing a particular item product or product line are taken into account for purposes of computing the combined taxable_income of the fsc and its postf-163926-01 related_supplier under sec_925 the costs to be taken into account are the related supplier’s direct material and labor costs as defined in sec_1_471-11 temp sec_1 b -1t b the amount of combined taxable_income determined under the marginal_costing method may not exceed the overall profit percentage determined under paragraph c of this section multiplied by the fsc’s foreign_trading_gross_receipts if the fsc is the principal on the sale or the related supplier’s gross_receipts if the fsc is a commission agent from the sale of export_property temp sec_1 b -1t b this limitation on the amount of combined taxable_income computed under the marginal_costing combined taxable_income method is known as the overall profit percentage limitation oppl in a case involving sec_1_994-2 - the direct predecessor of the fsc marginal_costing regulations - the united_states tax_court described the function of the oppl as follows the oppl essentially limits the ‘profitability’ of export sales for purposes of computing taxable_income under marginal_costing to the ‘profitability’ of worldwide sales or ‘overall’ profitability of the product or product line determined under a full costing method emphasis added 94_tc_919 aff’d 955_f2d_1037 6th cir cert_denied 506_us_827 the tax_court also observed that the fsc marginal_costing regulations are virtually identical to sec_1_994-2 id pincite see also 984_f2d_416 fed cir observing that the oppl prevented taxable_income after deducting only direct labor and material from exceeding the normal overall profitability of the product in other words the oppl reduces a taxpayer’s combined taxable_income under the marginal_costing method to the amount that would result if the taxpayer’s profit percentage on sales of export_property were equal to its worldwide profit percentage on all sales of the same product or product line thus the marginal_costing method may not yield a higher profit percentage for sales of export_property than the taxpayer would otherwise realize on its aggregate worldwide sales of the same product or product line postf-163926-01 b the overall profit percentage temp sec_1 b -1t c i provides that the overall profit percentage opp for a taxable_year of the fsc for a product or product line is the percentage which- a the combined taxable_income of the fsc and its related_supplier from the sale of export_property plus all taxable_income of its related_supplier from all sales domestic and foreign of such product or product line during the fsc’s taxable_year computed under the full costing method is of b the total gross_receipts determined under sec_1_927_b_-1t of the fsc and related_supplier from all sales of the product or product line emphasis added the preamble to t d which contains temp sec_1 b - 1t c i describes the opp fraction as follows the numerator is the fsc’s and related supplier’s combined taxable_income on all sales foreign and domestic of the export product or product line determined under the full costing method and the denominator is the total gross_receipts from those sales 1987_1_cb_184 emphasis added temp sec_1_927_b_-1t defines gross_receipts for fsc purposes as follows business income the total_amounts received or accrued by the person from the sale or lease of property_held_primarily_for_sale or lease in the ordinary course of a trade_or_business and other income gross_income recognized from whatever source derived such as for example from- i the furnishing of services whether or not related to the sale or lease of property described in subdivision of this paragraph ii dividends and interest including tax exempt_interest iii the sale at a gain of any property not described in paragraph of this paragraph and postf-163926-01 iv commission transactions to the extent described in paragraph e of this section thus as applied to the present case the opp may be stated as the following fraction worldwide taxable_income from sales of the products’ product line worldwide gross_receipts from sales of the products’ product line iv taxpayer’s argument the dispute in this case centers on the meaning of the phrase from all sales which appears in both the numerator and the denominator of the opp fraction taxpayer argues that although the marginal_costing rules do not apply to licensing royalties the opp that is applied to limit taxpayer’s marginal_costing combined taxable_income from sales of products reflects royalty payments earned by taxpayer on licenses of manufacturing know-how connected with sales of products citing webster’s new collegiate dictionary webster’s taxpayer defines from as it is used in the opp context as follows used as a function word to indicate the source cause agent or basis taxpayer has also described the nexus necessary for non-sale income to be included in the opp fraction as a sufficient connection taxpayer argues that its taxable_income and gross_receipts from all sales of the products’ product line include taxable_income and gross_receipts attributable to its licensing royalties because sales of the products’ product line were the source cause agent or basis for the royalty receipts taxpayer’s interpretation thus taxpayer argues that taxable_income or gross_receipts from all sales referenced in the opp fraction are not strictly sales income or sales receipts rather taxable_income and gross_receipts from all sales include all income that ultimately results from sales of the product or product line to which the marginal_costing method is applied in taxpayer’s view where licensing income results from a sale that licensing income must be said to be from all sales thus taxpayer temp sec_1_927_b_-1t provides that a commission fsc’s gross_receipts for purposes of computing its profit under the administrative pricing methods of sec_925 and shall be the gross_receipts other than gross_receipts which would not be foreign_trading_gross_receipts had they been received by the fsc derived by the related_supplier from the sale or lease of the property or from the furnishing of services with respect to which the commissions are derived postf-163926-01 rewrites the opp fraction applicable to products as the following ratio worldwide taxable_income ultimately resulting from sales of the products’ product line worldwide gross_receipts ultimately resulting from sales of the products’ product line taxpayer’s interpretation enables taxpayer to include in the opp non-sales income for the purpose of increasing its profit percentage on sales income v summary of conclusions we believe that taxpayer’s interpretation of the opp fraction is wrong it disregards the plain language of the marginal_costing rules and the purpose of those rules as confirmed by the only two courts that have discussed the oppl provisions within the context of the marginal_costing regulations taxpayer’s interpretation is premised on a definition of the word from that we believe is contrary to the plain language of the opp fraction would yield clearly incorrect results if applied in other areas of the fsc provisions and ignores the crucial sales-only scope of the marginal_costing rules taxpayer’s interpretation is also internally contradictory by its own terms licensing royalties could not logically be included in the opp for products because sales of the products’ product line were not the source cause agent or basis of the licenses of manufacturing know-how we conclude that licensing royalties are not included in the opp fraction because they are not sales receipts vi analysis we start our analysis by identifying areas of common agreement we agree with taxpayer that the term gross_receipts that appears in the denominator of the opp fraction considered alone may include licensing royalties temp sec_1_927_b_-1t which expands on the sec_927 definition of gross_receipts provides that gross_receipts are g ross income recognized from whatever source derived we also agree with taxpayer that licensing royalties constitute gross_income from whatever source derived we note however that the term gross_receipts referenced in the opp fraction is modified by the phrase from all sales the discussion below will illustrate that whereas taxpayer considers from all sales to refer to gross_receipts merely resulting from sale transactions we consider from all sales to refer strictly to sales receipts therefore although we agree with taxpayer that the general definition of gross_receipts includes licensing royalties of the related_supplier we do not agree with postf-163926-01 further we agree with taxpayer that the word from - as used in the opp context - indicates a source cause agent or basis and may in certain contexts convey a more attenuated causal connection than that supported by the service in this case we also agree with taxpayer that the numerator of the opp fraction encompasses the same class of gross_receipts as the denominator of the opp fraction reduced by the total costs of the fsc and related_supplier as defined in temp sec_1 a -1t c iii c and d finally taxpayer is correct that inclusion in the opp of transactions involving property other than export_property is not in itself inappropriate because the opp fraction by its own terms requires the inclusion of income from all sales regardless of whether the sales involved export_property from these areas of common agreement we make the following analysis sec_924 and temp sec_1 a -1t specify that for purposes of the fsc provisions transactions are generally separated into three separate and distinct categories sales leases licenses and services the combined taxable_income method under sec_925 determines fsc transfer prices and commissions for such sales leases licenses and services on a full costing basis temp sec_1 a -1t c i sales and leasing licensing income cannot be combined temp sec_1 a - 1t d where a taxpayer’s marginal_costing profit percentage on sales of export_property is lower than its full costing profit percentage on sales of the same product or product line worldwide the taxpayer may apply the combined taxable_income method on a marginal_costing basis temp sec_1 b -1t a and c thus the marginal_costing rules allow a taxpayer to determine greater combined taxable_income than would otherwise be permissible under sec_925 sec_925 taxpayer that licensing royalties are gross_receipts from all sales in short gross_receipts include licensing royalties but gross_receipts from all sales do not the discussion below illustrates our view that the opp fraction does not reflect licensing transactions regardless of whether the licenses involved export_property throughout this advice we use the term sale to refer to the sales exchanges and other dispositions enumerated in sec_927 we use the term lease license to refer to the leases subleases licenses sublicenses and rentals enumerated in sec_927 and temp sec_1 a -1t a and we use the term services to refer to the furnishing of services enumerated in sec_927 postf-163926-01 the marginal_costing combined taxable_income method is similar to the full costing combined taxable_income method with two notable exceptions first the marginal_costing method takes into account only direct costs of production whereas the full costing method takes into account all costs and expenses both direct and direct temp sec_1 a -1t c and b -1t b second the marginal_costing method applies only to sale transactions whereas the full costing method applies to all three categories of transactions - sales leases licenses and services temp sec_1 a -1t b iii and b -1t a taxpayer’s reading of from all sales as meaning from licenses from all sales renders meaningless the important distinction in the fsc provisions between sale transactions and licensing transactions and thus circumvents the restriction against combining sale and licensing income the notion that the marginal_costing rules apply only to sales is not restricted to temp sec_1 b -1t a the sales-centered nature of the marginal_costing rules is reflected in the basic operation of the marginal_costing method because marginal_costing requires the reduction of gross_income by direct costs of production only rather than by all costs and expenses both direct and direct marginal_costing is relevant only in the product sales context where production_costs are a factor marginal_costing is inapplicable and irrelevant in the context of other sorts of transactions such as leases licenses and services the sales-only scope of the marginal_costing rules is further reflected by the plain language of the opp fraction the numerator consists only of taxable_income amounts from all sales and the denominator consists only of gross_receipts from all sales temp sec_1 b -1t c i the sole reference to leases services or any other non-sale transactions in the marginal_costing rules and the examples therein is the statement in temp sec_1 b -1t a which expressly prevents the marginal_costing rules from applying to leases and services in sum the marginal_costing rules set forth a sales-centered pricing method that boosts combined taxable_income while limiting fsc-sales profitability to worldwide- sales profitability taxpayer’s interpretation is inconsistent with the clearly limited scope of the marginal_costing rules taxpayer’s argument that non-sale receipts factor into the opp fraction also runs contrary to the purpose of the oppl as a limitation on a taxpayer’s profit on sales of export_property under the marginal_costing rules in upholding the validity of the oppl both the tax_court and the federal_circuit observed that the oppl limits the profit on sales of export_property to the average profit that the taxpayer realizes on its worldwide sales of the same product or product line brown-forman t c pincite dow corning f 2d pincite however according to taxpayer’s interpretation profit earned on sales of export_property is limited not by worldwide profit on sales but by worldwide profit on transactions of any kind such as sales leases licenses services agency fees etc so long as the transactions ultimately postf-163926-01 result from qualifying_sale transactions accordingly taxpayer’s interpretation of the opp fraction contradicts the plain language and purpose of the marginal_costing regulations as confirmed by the brown-forman and dow corning courts it disregards the sales-only premise of the marginal_costing rules and thereby bases the oppl on transactions that share no apparent economic or accounting nexus with sales of export_property in our view gross_profits earned on licenses of intangible_property do not constitute a reasonable measuring stick for a limitation on the sales profit under marginal_costing and were not intended by the drafters of the marginal_costing regulations the drafters to figure in the oppl our view of the sales-only nature of the marginal_costing rules is further buttressed by an analysis of the logical implications of taxpayer’s interpretation for other fsc provisions in particular the use of the phrase from all sales in the opp fraction mirrors the use of the phrase from the sale in the definition of ftgr under sec_924 sec_924 defines ftgr to include gross_receipts from the sale of export_property applying taxpayer’s interpretation sec_924 means that ftgr include all gross_receipts that have a sale as their beginning source cause or basis taxpayer’s interpretation would improperly enlarge the universe of gross_receipts that may qualify as ftgr to include gross_receipts from transactions that are not explicitly described in sec_924 for example under taxpayer’s interpretation a service fee earned by an unrelated third party not pursuant to a contract with the fsc that transports export_property in connection with a sale of the property would qualify as ftgr even though sec_924 does not list such fees as ftgr see also temp sec_1 a -1t d we are unaware of any decision or other accepted authority supporting the view that such transportation fees or any other gross_receipts not explicitly described in sec_924 and temp sec_1 a -1t b through f may qualify as ftgr in addition taxpayer’s interpretation logically would allow taxpayer to treat the licensing royalties for manufacturing know-how described above as ftgr because such royalties are according to taxpayer’s interpretation gross_receipts that emanate from the sale of products such treatment directly contradicts the sec_927 prohibition against fsc benefits for such intangible_property h_r rep no 92d congress 1st sess in other words the additional word all in the opp fraction is necessitated by the fact that the opp fraction reflects worldwide sales both the sec_924 phrase and the opp phrase mean in essence from sales and differ only in the number of sales to which they refer in addition we note that the construction from the sale of export_property in sec_924 mirrors the phrase from the sale of export_property in the opp numerator and that from the sale of export_property is a construction that parallels the phrase from all sales elsewhere in the opp numerator postf-163926-01 applying taxpayer’s interpretation would render the sec_927 carve-out for intangible_property meaningless and would greatly expand the definition of ftgr beyond the widely-accepted current definition we note that inconsistent with its position on marginal_costing taxpayer did not apply its interpretation of from sales to sec_924 in this case and thus did not seek fsc exemptions for its royalties from licenses of manufacturing know-how related to its sales of products taxpayer’s interpretation of from all sales derives at least in part from its definition of from we agree with taxpayer that in the context of the opp fraction the word from indicates a source cause agent or basis in our view the word from - as used in the opp fraction - refers only to the specified sales whereas taxpayer’s interpretation assumes that from refers also to non-sale transactions that arise from sales we believe that the context of the opp fraction and the marginal_costing rules in general does not support the connotation of from espoused by taxpayer taxpayer’s interpretation inappropriately stretches the meaning of from to require merely a sufficient connection between a cause eg a sale and an effect eg licensing income we find no reasonable support in the language of the marginal_costing rules or the fsc legislative_history for taxpayer’s argument that non-sale receipts should be included in the opp fraction simply because they have a cause-and-effect relationship however tangential to qualifying sales even under taxpayer’s interpretation of the opp fraction the tax effect claimed by taxpayer does not logically follow taxpayer describes a relationship in which sales of a product or product line are the source cause agent or basis for non-sales receipts in other words the sales precede and give rise to other transactions that produce income that should be included as receipts from sales therefore according to taxpayer’s interpretation non-sale receipts are included in the opp only if they ultimately result from an antecedent qualifying_sale after analyzing taxpayer’s trading patterns we conclude that this prerequisite of an antecedent is not met in trading pattern sales of products are negotiated and contracted between taxpayer and manufacturing cfcs in combination with licenses of the manufacturing know-how necessary to further manufacture the products on the one hand a manufacturing cfc will not license know-how from taxpayer unless the cfc also purchases products because the know-how is useless without products on the other hand a manufacturing cfc will not purchase products from taxpayer unless the cfc also licenses manufacturing know-how from we note that given taxpayer’s position that from indicates a causal or similar relationship taxpayer’s characterization of the required nexus for non-sales receipts to be included in the opp fraction as a sufficient connection must refer to a causal or similar relationship as opposed to a mere correlation postf-163926-01 taxpayer because products are useless to the cfc without the know-how necessary to further manufacture them the sale transaction is neither chronologically nor causally antecedent to the licensing transaction neither transaction necessarily precedes or may be said to give rise to the other taxpayer may not logically maintain that sales of products gave rise to licenses of know-how when but for the licenses of know-how the sales of products would not have occurred thus even under taxpayer’s reading of the opp fraction licensing royalties earned by taxpayer under trading pattern could not be included in the opp because the accompanying sales of products were not antecedent to the licenses in trading pattern taxpayer’s interpretation is even less supportive of taxpayer’s argument because no sales of products preceded or even accompanied the licenses of manufacturing know-how there cannot be a sufficient connection between qualifying sales and royalty receipts because there were no sales of the products’ product line much less any sales antecedent to licenses thus even under taxpayer’s reading of the opp fraction royalties earned by taxpayer under trading pattern could not be included in the opp calculation because the royalties do not have antecedent sales of the products’ product line as their source cause agent or basis moreover taxpayer’s usage of trading pattern confirms that the sales and licensing transactions involved in trading pattern are not necessarily connected and interdependent in the manner suggested by taxpayer finally taxpayer argues that if the drafters intended the opp fraction to include only sales receipts then the drafters should have used unambiguous language to that effect specifically taxpayer suggests that the drafters could have clarified the opp fraction by wording it to refer to gross_receipts received for a sale we disagree that taxpayer’s suggested received for language can refer only to sales receipts webster’s defines for to mean among other things because of under that definition one might interpret taxpayer’s suggested language to mean received because of sales we do not consider received because of sales to be more precise or specific than from all sales therefore we reject taxpayer’s assertion that the drafters could have more clearly specified the sales-only nature of the opp fraction simply by substituting the phrase received for a sale for from all sales moreover we believe that the phrase from all sales as used in the opp fraction enabled the drafters to convey the concepts of combined taxable worldwide sales income and total worldwide sales gross_receipts in the most syntactically sound technically accurate and articulate manner for instance the phrase combined taxable worldwide sales income though undeniably descriptive postf-163926-01 would be unacceptable in the fsc context because the defined term combined taxable_income would lose its specific meaning if its component words were separated furthermore the phrase from all sales in the opp fraction is consistent with other usage in the fsc provisions to convey a consistent meaning please call the branch at if you have any further questions elizabeth g beck chief branch office of the associate chief_counsel international
